NON-FINAL REJECTION, THIRD DETAILED ACTION
Status of Prosecution
The present application, 16/717,988 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on December 17, 2019 in the Office and claims priority to provisional application 62/909191 filed on October 1, 2019.
The Office mailed a first detailed action, non-final rejection on October 28, 2020.
Applicant filed amendments with accompanying remarks and arguments on January 28, 2021.
The Office mailed a second detailed action, final rejection on February 22, 2021.
Applicant’s representative Michael Hall initiated an interview with Examiner on May 19, 2021.
Applicant filed a request for continued examination on May 24, 2021, the subject of the instant action.
Claims 1-4, 6-11 and 13-22 are pending and all are rejected. Claims 1, 14 and 18 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the courtesies extended during the May 19, 2021 interview as well as the filed amendments, remarks and arguments.

As the remaining dependent claims’ grounds and rationale for rejection remain unchanged or are substantially similar, they also are rejected.
	The Claims stand rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3, 6, 8-11 and 21 are rejected under 35 USC. § 103 as being unpatentable over et al. Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, 2012  in view of Gustafson, United States Patent Application Publication 2015/0370322 published on December 24, 2015 and in further view of Alonso Ruiz et al. (“Alonso Ruiz”), United States Patent Application Publication 2019/0369830 published on December 5, 2019.

As to Claim 1, Sirpal teaches: A computing device, comprising: 
a first portion comprising a first display and a first touch sensor (Sirpal: par. 0109, the device has a first screen [104] that is touch sensitive; par. 0212, a touch sensor allows for the touch screens to be touch sensitive); 
a second portion comprising a second display and a second touch sensor (Sirpal: par. 0109, the device has a first screen [108] that is touch sensitive), the second portion connected to (Sirpal: par. 0112, the two screens [104] and [108] are connected together with a hinge [128]; Fig. 6I, the hinge defines a seam between the first and second displays); 
a logic device (Sirpal: par. 0242, a processor); and 
a storage device holding instructions executable by the logic device (Sirpal: par. 0242, storage)  to 
receive a touch input at the first display moving an application that is currently displayed on the first display and not on the second display toward the second display (Sirpal: pars. 0223, a continuing drag and release gesture of a window originally in a first touch sensitive display), 
when the touch input is detected as releasing the application within a first predefined area, move the application to the second display and restore an original scale of the application (Sirpal: Figs. 15A-15C, pars. 0227, on release the expose (2+) is redisplayed on the second display in its original size);
when the touch input is detected as releasing the application within a second predefined area different than the first predefined area, span the application across the first display and the second display (Sirpal: Fig. 6I, pars. 0222-23, on release the window spans both the first and second touch sensitive displays; the second predefined area is the far edge of the second touch sensitive display, which may be different from the first predefined area), 

    PNG
    media_image1.png
    570
    881
    media_image1.png
    Greyscale

receive a touch input moving the spanned application, and move the spanned application in a direction of the touch input moving the spanned application (Sirpal: par. 0153, the user may use a drag gesture on a window to move the window in the dragged direction).
Sirpal may not explicitly teach: detect the touch input releasing the application within a predetermined area, span the application across the first display and the second display such that a portion of application content is hidden behind the seam (Sirpal: par. 0223, on release the window spans both the first and second touch sensitive displays), 
receive a touch input moving the spanned application, and move the spanned application in a direction of the touch input moving the spanned application to reveal at least a portion of the application content hidden behind the seam.
(Gustafson: Abstract). Specifically, Gustafson teaches a correction of spanned-images across multiple devices by correcting the images to take into account the bezels between the adjacent displays by creating an effect as if the viewer is viewing the larger image through a window pane (Gustafson: Figs. 2A, 2B, par. 0036, a portion of the image is hidden behind the bezel (i.e. seam)).

    PNG
    media_image2.png
    741
    412
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal device by including (Gustafson: pars. 0003-04). 
Sirpal and Gustafson may not explicitly teach: display the application at a scale that decreases as the touch input moves the application away from the an edge of the first display.
Alonso Ruiz teaches in general concepts related to an application switching user interface (Alonso Ruiz: Abstract). Application screens are displayed and may be dragged and moved up away from the bottom edge (Alonso Ruiz: Fig. 5A-B, par. 0183, the application is displayed on the screen a contact [5004] is made dragging up and away from the bottom edge). The size of the representation of the is reduced in size as it is moved away from the bottom edge (Alonso Ruiz: par. 0183).


    PNG
    media_image3.png
    690
    442
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    699
    445
    media_image4.png
    Greyscale
	
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Gustafson device by including computer instructions to decrease the screen size as it is moved away from the edge as taught and disclosed by Alonso Ruiz. Such a person would have been motivated to do so with a reasonable expectation of success to do so to allow for mitigation of the visual interference during the move away from the edge, or alternatively as a design choice. 

As to Claim 2, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
	Gustafson further teaches: wherein the instructions are executable to span the application across the first display and the second display by applying a mask to a rendering of the displayed application in a location corresponding to the seam (Gustafson: par. 0013, the bezel-corrected image includes masked image pixels at the location of the bezel).

	As to Claim 3, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
	Sirpal further teaches: wherein the instructions are further executable to receive a touch input moving the spanned application to one of the first display and the second display, and display the spanned application on one of the first display and the second display (Sirpal: par. 0159, a drag gesture may cause the application window to be sent to one of the two displays).

As to Claim 6, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
	Sirpal further teaches: wherein the application is a first application, and wherein the instructions are further executable to 
display a second application on the second display (Sirpal: par. 0225, Figs. 15A-15C, the user may invoke and open an expose application [1304] on the right display) ,
upon detecting the touch input releasing the application within the second predefined area, stack the first application over the second application on the second display (Sirpal: par. 0225, upon release after the expose application at a position more than half way across the display area, it covers the display and the display of the previous application D2 is moved into an inactive position in the stack).  

    PNG
    media_image1.png
    570
    881
    media_image1.png
    Greyscale


As to Claim 8, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
	Sirpal further teaches: wherein the application is a first application, and wherein the instructions are further executable to 
display a second application on the second display (Sirpal: par. 0160, an application is displayed on each of the displays, represented the top of the stack), 
detect a touch input releasing the application within a second predefined area (Sirpal: par. 0222, gestures entail a release to commit the window movement), and 
swap the first application on the first display with the second application on the second display (Sirpal: par. 0160, a pinch gesture toward each other may result in the switching of the windows).

As to Claim 9, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
	Sirpal further teaches: wherein the application is a first application, and wherein the instructions are further executable to 
display a second application on the second display (Sirpal: par. 0201, two different stacks for each of the displays), wherein 
spanning the first application across the first display and the second display comprises stacking a portion of the first application over the second application on the second display (Sirpal: par. 0201, Fig. 9B, a single window may be rendered in both screens, but it is identified as being active in one of the two window stacks); 
receive a touch input contracting the first application, and 
display the first application on the first display, and display the second application on the second display (Sirpal: par. 0223, a maximized window will become minimized in one of the displays as a touch dragging gesture is made into that display).  

As to Claim 10, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
	Sirpal further teaches: wherein the predefined area is a first predefined area, and wherein the instructions are further executable to detect a touch input releasing the application within a second predefined area, and close the application (Sirpal: par. 0159, a tap gesture over a window application may be used to terminate it).  

As to Claim 11, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
(Sirpal: par. 0159, a flick gesture may be used to move the application).  

As to Claim 21, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
Alonso Ruiz further teaches: wherein the scale decreases as the touch input moves the application away from the edge of the first display in a direction normal to the direction that the application is moved between the first display and the second display (As combined, the drag direction is upwards and normal to the direction and size is reduced in Figs. 5A-5B).

B.
Claim 4 is rejected under 35 USC. § 103 as being unpatentable over et al. Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, 2012  in view of Gustafson, United States Patent Application Publication 2015/0370322 published on December 24, 2015 in view of view of Alonso Ruiz et al. (“Alonso Ruiz”), United States Patent Application Publication 2019/0369830 published on December 5, 2019 and in further view of Matthews et al. (“Matthews”), United States Patent Application Publication 2006/0107226 published on May 18, 2006.

As to Claim 4, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
	Sirpal, Gustafson and Alonso Ruiz may not explicitly teach: wherein the instructions are executable to 
display one or more pinned applications in a pinned applications bar on each of the first display and the second display, 
receive a touch input opening an application on one of the first display and the second display, and in response, 
display the opened application on the one of the first display and the second display, and 

Matthews teaches in general concepts related to providing a user interface element providing dynamic information (Matthews: Abstract). Specifically, Matthews teaches that desktop icons are displayed on a display area (i.e., the pinned application in a pinned application bar) (Matthews: par. 0030). A user interface element may appear and the desktop applications will be shifted in a manner so that they are not obscured by the user element (Matthews: par. 0030, the “designated area” (i.e. the user interface element) will not cover or take up the same space as any desktop icons). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Gustafson-Alonso Ruiz device by including computer instructions to take shift the pinned applications on one display to the other when that first display has a maximized opened application as taught and disclosed by Matthews. Such a person would have been motivated to do so with a reasonable expectation of success to do so to allow ease of seeing the application in the first display while maintaining a computer workspace that is usable with the icons not covered (Matthews: pars. 0004). 

C.
Claim 7 is rejected under 35 USC. § 103 as being unpatentable over et al. Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, 2012  in view of Gustafson, United States Patent Application Publication 2015/0370322 published on December 24, 2015 view of Alonso Ruiz et al. (“Alonso Ruiz”), United States Patent Application Publication 2019/0369830 published on December 5, 2019 and in further view of Yuan et al. (“Yuan”), United States Patent Application Publication 2016/0062792 published on March 3, 2016.

As to Claim 7, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 6.
	Sirpal and Gustafson may not explicitly teach: wherein the instructions are further executable to close the second application after a threshold amount of time of the first application being stacked over the second application.
Yuan teaches in general concepts related to monitoring background applications (Yuan: Abstract). Specifically, Yuan teaches that inactive applications may be monitored and if a threshold amount of time has passed, they will be closed (Yuan: par. 0042, an inactive time period of an application is determined and compared if is longer than a first predetermined time period).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Gustafson-Alosno Ruiz device by including computer instructions to close the lower-stacked application after a predetermined time period as taught and disclosed by Yuan. Such a person would have been motivated to do so with a reasonable expectation of success to do so to allow a better management of computer resources (Yuan: pars. 0005). 

D.
Claim 13 is rejected under 35 USC. § 103 as being unpatentable over et al. Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, 2012  in view of Gustafson, United States Patent Application Publication 2015/0370322 published on December 24, 2015 in further view of Alonso Ruiz et al. (“Alonso Ruiz”), United States Patent Application Publication 2019/0369830 published on December 5, 2019 and in further view of Louch, United States Patent Application Publication 2016/0349974 published on December 1, 2016.

As to Claim 13, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
	Sirpal and Gustafson may not explicitly teach: wherein the instructions are executable to, prior to detecting the touch input releasing the application, display a hint indicating that the application will span based at least in part on the touch input moving the application to within the predetermined area.  
	Louch teaches in general concepts related to displaying and linking various windows on a touch screen (Louch: Abstract). Specifically, Louch teaches that when a user gives window-movement request, a preview of the of the movement of the window if the movement is confirmed (i.e. a hint) (Louch: Fig. 10F par. 0242, the preview is displayed prior to the lifting off of the screen, with the region 1032 as the hint).

    PNG
    media_image7.png
    470
    439
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Gustafson-Alsonso Ruiz device by including computer instructions to display a preview hint before the committing of the spanned application as taught and disclosed by Louch. Such a person would have been motivated to do so with a reasonable expectation of success to do so to reduce the cognitive burden on the user.
E.
Claims 14, 16 and 17 is rejected under 35 USC. § 103 as being unpatentable over Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, 2012 in view of Louch, United States Patent Application Publication 2016/0349974 published on December 1, 2016 in further view of view of Alonso Ruiz et al. (“Alonso Ruiz”), United States Patent Application Publication 2019/0369830 published on December 5, 2019.

As to Claim 14, Sirpal teaches: A computing device, comprising: 
(Sirpal: par. 0109, the device has a first screen [104] that is touch sensitive; par. 0212, a touch sensor allows for the touch screens to be touch sensitive); 
a second portion comprising a second display and a second touch sensor (Sirpal: par. 0109, the device has a first screen [108] that is touch sensitive), the second portion connected to the first portion via a hinge, the hinge defining a seam between the first display and the second display (Sirpal: par. 0112, the two screens [104] and [108] are connected together with a hinge [128]); 
a logic device (Sirpal: par. 0242, a processor); and 
a storage device holding instructions executable by the logic device (Sirpal: par. 0242, storage) to 
receive a touch input at the first display moving an application from the first display toward the second display (Sirpal: par. 0223, a continuing drag and release gesture of a window originally in a first touch sensitive display), 
when the touch input releases the application within a first predefined area, move the application to the second display (Sirpal: par. 0223. The dragging is moved at least halfway across the second display (first predefined area)), and
when the touch input releases the application within the second predefined area, span the application by displaying the application across the first display and the second display (Sirpal: Fig. 6I, par. 0223, on release the window spans both the first and second touch sensitive displays).  

    PNG
    media_image8.png
    464
    573
    media_image8.png
    Greyscale

Sirpal may not explicitly teach: when the touch input releases the application within a first predefined area, move the application to the second display and restore an original scale of the application.
Sirpal does further teach however that moving a group of expose items from one display to another may take place, restoring to the original size (Sirpal: Figs. 15A-C, par. 0227).

    PNG
    media_image1.png
    570
    881
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have additionally modify the Sirpal device by including computer instructions to allow for the moved application to be resized on the second display with the restored size as discussed in the Sirpal embodiment above. Such a person would have been motivated to do so with a reasonable expectation of success to do so to allow for the maximum flexibility of changing screen positioning of the application and reduce the steps needed to move it without changing the display.
Sirpal as modified may not explicitly teach: display a first hint image on the second display when the touch input moves the application to within a first predefined area, the first hint image indicating that the application will move to the second display upon release;
display a second hint image on the first display and the second display when the touch input moves the application to within a second predefined area, the second hint image indicating that the application will span across both the first display and the second display upon release.
	Louch teaches in general concepts related to displaying and linking various windows on a touch screen (Louch: Abstract). Specifically, Louch teaches that when a user gives window-movement request, a preview (i.e. a hint) of the of the movement and expansion of the window if the movement is confirmed (Louch: par. 0242, the preview is displayed prior to the lifting off of the screen; par. 0229, Fig. 8E, an example preview of [832] of the window enlargement operation). For an operation of a movement of the window to a second location, (Louch: Fig. 10F, par. 0242, the preview is displayed prior to the lifting off of the screen).

    PNG
    media_image9.png
    593
    580
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    604
    568
    media_image10.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal device by including computer instructions to display a preview hint before the committing of the spanned application as taught and disclosed by Louch. While Louch does not explicitly teach the preview of a complete spanning of two displays, the modification would also result in the spanning over two displays as taught by Sirpal. Such a person would have been motivated to do so with a reasonable expectation of success to do so to reduce the cognitive burden on the user.
Sirpal and Louch may not explicitly teach: display the application at a scale that decreases as the touch input moves the application away from an edge of the first display.
Alonso Ruiz teaches in general concepts related to an application switching user interface (Alonso Ruiz: Abstract). Application screens are displayed and may be dragged and moved up away from the bottom edge (Alonso Ruiz: Fig. 5A-B, par. 0183, the application is displayed on the screen a contact [5004] is made dragging up and away from the bottom edge). The size of the representation of the is reduced in size as it is moved away from the bottom edge (Alonso Ruiz: par. 0183).


    PNG
    media_image3.png
    690
    442
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    699
    445
    media_image4.png
    Greyscale
	
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Louch device by including computer instructions to decrease the screen size as it is moved away from the edge as taught and disclosed by Alonso Ruiz. Such a person would have been motivated to do so with a reasonable expectation of success to do so to allow for mitigation of the visual interference during the move away from the edge, or alternatively as a design choice. 

As to Claim 16, Sirpal, Louch and Alonso Ruiz teach the limitations of Claim 14.

display a second application on the second display (Sirpal: par. 0160, an application is displayed on each of the displays, represented the top of the stack), 
when the first application is displayed on the first display, receive a touch input at the first display opening a third application from the first application (Sirpal: par. 0159, a tap on an icon may launch an application to open a window), and 
display the third application as being stacked over the first application (Sirpal: par. 0204, when a new window is opened, the newly activated window is positioned at the top of the stack).  

As to Claim 17, Sirpal, Louch and Alonso Ruiz teach the limitations of Claim 16.
Sirpal further teaches: wherein the instructions are executable to receive a touch input closing the third application, and displaying the first application on the first display (Sirpal: par. 0159, a tap on an icon may terminate an application to open a window; par. 0203, the next window lower in the stack is revealed).  

F.
Claims 15 is rejected under 35 USC. § 103 as being unpatentable over et al. Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, 2012 in view of Louch, United States Patent Application Publication 2016/0349974 published on December 1, 2016 and in further view of Alonso Ruiz et al. (“Alonso Ruiz”), United States Patent Application Publication 2019/0369830 published on December 5, 2019 and in further view of Guan, United States Patent Application Publication 2015/0100914 published on April 9, 2015.

As to Claim 15, Sirpal, Louch and Alonso Ruiz teach the limitations of Claim 14.
Sirpal, Louch and Alonso Ruiz may not explicitly teach: wherein the application is a first application, and 
wherein the instructions are further executable to,  display a second application on the second display, and 
when the user input releases the first application in a third predefined area, swap the first application on the first display with the second application on the second display by displaying the first application on the second display and displaying the second application on the first display.
  Guan teaches in general concepts related to multi-touch gestures for multiple window operations (Guan: Title, Abstract). Specifically, Guan teaches that a user may swap two windows in two different display areas with a touch operation (Guan: par. 0068). The user may begin a swipe motion in one area and once the release is in the central area of the second window (i.e. a third predefined area) the swap operation is performed (Guan: par. 0072).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Louch-Alonso Ruiz device by including computer instructions to allow for the swap operation as described above and disclosed by Guan. Such a person would have been motivated to do so with a reasonable expectation of success to allow for allowing for an intuitive swipe gesture (Guan: par. 0007).

G.
Claims 18-19 are rejected under 35 USC. § 103 as being unpatentable by Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, 2012 and related publication Gimpl et al. (“Gimpl”), United States Patent Application Publication 2012/0084680 published on April 5, 2012 in view of Alonso Ruiz et al. (“Alonso Ruiz”), United States Patent Application Publication 2019/0369830 published on December 5, 2019.

As to Claim 18, Sirpal and Gimpl, related applications, teach: A method enacted on a computing device, the computing device comprising a first portion comprising a first display and a first touch sensor (Sirpal: par. 0109, the device has a first screen [104] that is touch sensitive; par. 0212, a touch sensor allows for the touch screens to be touch sensitive), and a second portion comprising a second display and a second touch sensor, the second portion connected to the first portion via a hinge, the hinge defining a seam between the first display and the second display(Sirpal: par. 0112, the two screens [104] and [108] are connected together with a hinge [128]), the method comprising: 
displaying a first application on the first display (Gimpl: Fig. 10D, an application A1 is displayed on display [110]), 
displaying a second application on the second display (Gimpl: Fig. 10D, an application A2 is displayed on display [114]),
 receiving a touch input at the first display moving the first application toward the second display(Gimpl: par. 0200, a flick-drag combination gesture begins on the first screen),
when the touch input is detected as releasing the application within a first predefined area, moving the application to the second display (Sirpal: par. 0223. The dragging is moved at least halfway across the second display (first predefined area)), and
when the touch input is detected as releasing the application within a second predefined area (Gimpl: pars. 0199-200, the drag ends in the second screen, the predefined area is the far edge of the second touch sensitive display), stacking the first application over the second application on the second display based at least upon the touch input releasing the application within the second predefined area (Gimpl: par. 0200, the application A1 is now at the top of the stack and displayed in the second screen).  

    PNG
    media_image13.png
    248
    552
    media_image13.png
    Greyscale
  
Sirpal and Gimpl may not explicitly teach: when the touch input is detected as releasing the application within a first predefined area, moving the application to the second display and restoring an original scale of the application.
Sirpal does further teach however that moving a group of expose items from one display to another may take place, restoring to the original size (Sirpal: Figs. 15A-C, par. 0227).

    PNG
    media_image1.png
    570
    881
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have additionally modify the Sirpal-Gimpl device by including computer instructions to allow for the moved application to be resized on the second display with the restored size as discussed in the Sirpal embodiment above. Such a person would have been motivated to do so with a reasonable expectation of success to do so to allow for the maximum flexibility of changing screen positioning of the application and reduce the steps needed to move it without changing the display.
Sirpal and Gimpl as further modified may not explicitly teach: during the touch input, displaying the application at a scale that decreases as the touch input moves the application away from an edge of the first display.
Alonso Ruiz teaches in general concepts related to an application switching user interface (Alonso Ruiz: Abstract). Application screens are displayed and may be dragged and moved up away from the bottom edge (Alonso Ruiz: Fig. 5A-B, par. 0183, the application is displayed on the screen a contact [5004] is made dragging up and away from the bottom edge). The size of the representation of the is reduced in size as it is moved away from the bottom edge (Alonso Ruiz: par. 0183).


    PNG
    media_image3.png
    690
    442
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    699
    445
    media_image4.png
    Greyscale
	
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Gimpl device by including computer instructions to decrease the screen size as it is moved away from the edge as taught and disclosed by Alonso Ruiz. Such a person would have been motivated to do so with a reasonable expectation of success to do so to allow for mitigation of the visual interference during the move away from the edge, or alternatively as a design choice. 

As to Claim 19, Sirpal, Gimpl and Alonso Ruiz teach the limitations of Claim 18.
Sirpal and Gimpl further teach: further comprising receiving a touch input moving the first application to the first display, and 
in response, displaying the first application on the first display and displaying the second application on the second display (Examiner notes that the same function may be performed from the second display to the second).
H.
Claim 20 is rejected under 35 USC. § 103 as being unpatentable over et al. Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, .

As to Claim 20, Sirpal and Gimpl and Alonso Ruiz teach the limitations of Claim 18.
Sirpal and Gimpl further teach: further comprising closing the second application after a threshold amount of time of the first application being stacked over the second application.  
Yuan teaches in general concepts related to monitoring background applications (Yuan: Abstract). Specifically, Yuan teaches that inactive applications may be monitored and if a threshold amount of time has passed, they will be closed (Yuan: par. 0042, an inactive time period of an application is determined and compared if is longer than a first predetermined time period).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Gimpl-Alonso Ruiz device by including computer instructions to close the lower-stacked application after a predetermined time period as taught and disclosed by Yuan. Such a person would have been motivated to do so with a reasonable expectation of success to do so to allow a better management of computer resources (Yuan: pars. 0005). 

I.
Claim 22 are rejected under 35 USC. § 103 as being unpatentable over et al. Sirpal et al. (“Sirpal”) United States Patent Application Publication 2012/0084720 published on April 5, 2012  in view of Gustafson, United States Patent Application Publication 2015/0370322 published on December 24, 2015 in further view of Alonso Ruiz et al. (“Alonso Ruiz”), United States Patent Application Publication 2019/0369830 published on December 5, 2019 and in further view of Robertson et al. (“Robertson”), United States Patent 7,536,650 published on May 19, 2009.

As to Claim 22, Sirpal, Gustafson and Alonso Ruiz teach the limitations of Claim 1.
Sirpal, Gustafson and Alonso Ruiz may not explicitly teach: wherein the scale decreases at a first rate within a first range of distances from the edge of the first display, and wherein the scale decreases at a second, different rate at a second range of distances that is farther from the edge of the first display than the first range.
Robertson teaches in general concepts related to multitasking in a computing environment that scales display objects a function of proximity to a focus area (Robertson: Abstract). Specifically, Robertson teaches that an object may progressively shrink as it moves away from a “stable region.” depending on distance from the edge (Robertson: Fig. 10, col. 10, lines 49-67, the scaling once, crossing a boundary will start shrinking, and may be shrunk as a non-linear function). Therefore, the scale decreases at different rates at different ranges of distances from the edge.

    PNG
    media_image14.png
    577
    738
    media_image14.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Sirpal-Gimpl-Alonso Ruiz device by including computer instructions to shrink the size of the window at different rates as taught and disclosed by Robertson. Such a person would have been motivated to do so with a reasonable expectation of success to do so as a matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trim et al., United States Patent 10,204,592 (Feb. 12, 2019) (describing configuring multiple displays of a computing device);
Kim et al., United States Patent Application Publication 2019/0042066 (Feb. 7, 2019) (describing two-screen display device with window management system);
Sylvan et al., United States Patent Application Publication 2018/0129459 (May 10, 2018) (describing hinged double-screen device);
Sirpal et al., United States Patent Application Publication 2012/0081309 (April 5, 2012) (describing a displayed image transition indicator from one display to another).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Primary Examiner, Art Unit 2174